 

--------------------------------------------------------------------------------


Exhibit 10.1


EXECUTION COPY


AMENDMENT TO AGREEMENT AND PLAN OF MERGER


THIS AMENDMENT (this “Amendment”) to the Agreement and Plan of Merger, dated
March 13, 2008, by and among Allion Healthcare, Inc., Biomed Healthcare, Inc.,
Biomed America, Inc. and Parallex LLC (the “Agreement”) is made and entered into
this 20th day of April, 2009, by and among Allion Healthcare, Inc., a Delaware
corporation (“Parent”), Biomed Healthcare, Inc., a Delaware corporation and a
wholly owned subsidiary of Parent (“Merger Sub”), Parallex LLC, a Delaware
limited liability company (the “Owner”), Raymond A. Mirra, Jr., in his capacity
as the Stockholders’ Representative (the “Stockholders’ Representative”), and
Raymond A. Mirra, Jr., in his capacity as an individual (“Mirra”).


W I T N E S S E T H:


WHEREAS, as a condition and inducement to Parent’s and Merger Sub's willingness
to enter into this Amendment, each of Jennifer Hoefner and Peter Sartini have
entered into Restrictive Covenant Agreements, dated April 3, 2009, with Merger
Sub and certain other subsidiaries of Parent (copies of which are attached
hereto as Exhibit 1 through Exhibit 2); and


WHEREAS, Parent, Merger Sub and the Owner desire to clarify and amend certain
provisions of the Agreement, as hereinafter more particularly set forth, and the
Stockholders’ Representative and Mirra desire to acknowledge and agree to be
bound by such clarifications and amendments;


           NOW, THEREFORE, for and in consideration of the premises, the mutual
covenants contained herein and other good and valuable consideration, the
receipt, adequacy and sufficiency of which are hereby acknowledged, Parent,
Merger Sub, the Owner, the Stockholders’ Representative and Mirra agree as
follows:


AGREEMENT


1. Escrow Release.  Upon the execution of this Amendment by the Owner, the
Stockholders’ Representative and Mirra, and delivery of such executed Amendment
to Parent and Merger Sub, Parent and the Stockholders’ Representative will
execute a joint written instruction to the Escrow Agent (a copy of which is
attached hereto as Exhibit 3), advising the Escrow Agent to disburse the balance
of the Escrow Funds (as defined in the Escrow Agreement) to the Stockholders in
accordance with the Stockholder Allocation Schedule (as defined in the Escrow
Agreement) as currently in effect.  Parent and the Stockholders’ Representative
agree to deliver the joint written instruction to the Escrow Agent promptly
following its execution.


2. Indemnification.  Notwithstanding anything in the Agreement to the contrary,
any payments required to be made pursuant to Section 12.02 of the Agreement
shall be made by the Owner in cash in an amount equal to any Losses (subject to
the limitations set forth in Sections 12.05(b) and 12.05(c) of the Agreement),
of which the Owner may choose to pay up to fifty-five percent (55%) in Parent
Common Stock, with the monetary value of such Parent Common Stock being
determined based on the ten (10)-day average of the closing price of Parent’s
Common Stock at the time of payment of the indemnity claim.


 
 

--------------------------------------------------------------------------------

 
3. Mirra Indemnification Agreement.  Mirra acknowledges and agrees that the
revisions set forth in this Amendment with respect to indemnification under the
Agreement shall also apply to Mirra’s indemnification obligations under the
Indemnification Agreement, dated March 13, 2008, by and among Parent, Merger Sub
and Mirra.


MISCELLANEOUS


1. Definitions.  All capitalized terms used but not otherwise defined in this
Amendment have the meanings ascribed to them in the Agreement.


2. Effect.  Except as amended hereby, the Agreement shall remain in full force
and effect. It is agreed by the parties that all references to the Agreement
hereafter made by them in any document or instrument shall be deemed to refer to
the Agreement as amended hereby.


3. Governing Law.  This Amendment shall be governed by and construed and
enforced in accordance with the Laws of the State of Delaware, without regard to
any applicable conflicts of Laws.


4.           Counterparts.  This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and each of the parties hereto may execute this Amendment by signing
any of such counterparts. This Amendment may also be executed and delivered by
facsimile signature in two or more counterparts, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument.


(Signatures on Following Page)



 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused this Amendment to be
executed by an authorized officer as of the date first above written.


 
 

PARENT:
ALLION HEALTHCARE, INC.







By:      /s/ Michael P.
Moran                                                                
Name:  Michael P.
Moran                                                                         
                                Title:   Chief Executive Officer and President






MERGER SUB:
BIOMED HEALTHCARE, INC.







By:       /s/ Michael P.
Moran                                                                
Name:  Michael P.
Moran                                                                               
                        Title:   Chief Executive Officer and President






OWNER:
PARALLEX LLC







By:        /s/ Raymond A. Mirra,
Jr.                                                                
Name :  Raymond A. Mirra, Jr.
Title:     President




STOCKHOLDERS’ REPRESENTATIVE:
RAYMOND A. MIRRA, JR.







  /s/ Raymond A. Mirra,
Jr.                                                                           






MIRRA:
RAYMOND A. MIRRA, JR.







   /s/ Raymond A. Mirra,
Jr.                                                                           






(Signature page to First Amendment to Agreement and Plan of Merger)

